 

 

Tl a a

Case 2:14-cv-00283 Document 89 Filed on 03/01/19 in TXSD Page 1 of 7

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF TEXAS

United States Courts

CORPUS CHRISTI DIVISION Southern Disties of Texas

IN RE. MAR 1 2019

David J. Bradley, Clerk of Court

REYNALDO FLORES
PLAINTIFF, NO. 2:14-CV-283
VS.

TDCJ, BRAD LIVINGSTON, LORIE DAVIS, BEXAR CNTY D.A. NICHOLAS LAHOOD, SUSAN
D. REED, MELISA SKINNER, SAPD. R. VARA, DeMARTINO, GEORGE A. EASTLAND,
REBECCA BUSTAMANTE, TEXAS COURT OF CRIMINAL APPEALS, MAYRA RUBIO
SANCHEZ, EDWARD GARCIA,ET AL.,

DEFENDANTS,
PUBLIC MANIFESTO

MIR. REYNALDO FLORES IS A CIVIL AND HUMAN RIGHTS REPORTER
tNTREPRENEUR AND PHILANTHROPIST CURRENTLY PROSECUTING THE
INTERNATIONATIONAL TERRRORIST ORGANIZATION OF sEX AND HUMAN
TRAFFICKING TEXAS’GULAG T.D.CJ. AND DEFENDANTS IN THIS MATTER. THE
OFFENDERS ARE PRIMARILY LOCATED AND OPERATING IN SAN ANTONIO TEXAS
WITH BRANCHES ALL OVER THE STATE OF TEXAS.

MR. FLORES is the same Plaintiff who successfully entrapped the Offenders-
Defendants in their customary Judicial Circus in REYNALDO FLORES V. THE STATE OF
TEXAS NO. 2012 CR 1969, case in which the Defendants kidnapped at gun point

 

 

Plaintiff's children while trading as sexual slave his insane wife in order to keep
operating the Texas Prison System to the maximum capacity. The insanity of the

Defendants is demonstrated in TEXAS V. EXNWARD GARCIA, case in which the Defendants

 

Page 1 of 4
 

 

Case 2:14-cv-00283 Document 89 Filed on 03/01/19 in TXSD Page 2 of 7

after obtain the perjured testimony of the non-registered Sex Offender [EDWARD
GARCIA] in 2012 CR 1969 and introducclin Jury Trial] said individual as the husband of
Sexual Slave and Defendant MAYRA RUBIO SANCHEZ; charged the Sex Offender
EDWARD GARCIA by sexual assault to the same Sexual Slave MAYRA RUBIO SANCHEZ,

despite the clear established modus operandi of the Defendants in this matter.

On January 30th 2019, Plaintiff assisted to a conference sponsored by the Mexican
Federal Government at Nuevo Laredo, Mexico. In which 3 individuals sent by the U.S.
Government and RICOMEN explained to 1,200 persons the reasons why the Defendants
in FLORES V. TDCJ, Supra, are embezzling their victims assets, while kidnapping and
raping our children and immigrant women in the United States, while denying access to
the mandatory retirement founds [money] of Social Security to individuals who were
kidnapped, tortured and deprived of family and liberty and later removed from the United
States, without any Icgal authority. WILMER CARIAS GARCIA V. HOLDER. Citing
HERNANDEZ ROBLEDO V. INS, (holding that the abuse of discretion standard does not

 

 

allow a judge to act in an illegal, arbitrary or irrational fashion).

On February 9th 2012, MR: FLORES was informed by the biological father of the
minor JANE DOE, [MR: HORACIO SANTOS] that he was receiving at the International
Bridge JUAREZ-LINCOLN his daughter after successfully gct away from a stash house
operated by the Defendants, place in which JANE DOE have been raped and brutally

assaulted for the last 8 years.

Plaintiff's children also have been abducted and repeatedly raped, tortured and
potentially murdered by the Defendants San Antonio Police Officers R. VARA, #2046 and
criminal partners, who also are in charge to distribute controlled substances to our
children in schools and compel to our immigrant women to serve as prostitutes in San
Antonio Texas. All these evil actions consented by Magistrates and Bexar County D.A.
NICHOLAS LAHOOD and other offenders who compose the Honorable Judicial System in

Texas.

CONCLUSION
Back on December 29th 2011, Plaintiff FLORES was kidnapped by the Sex

Page 2 of 4
 

Case 2:14-cv-00283 Document 89 Filed on 03/01/19 in TXSD Page 3 of 7

Offenders San Antonio Police Officers R. VARA, VALADEZ R., DAVID BIERMANN, J.
PORTER, ET AL, who at that time of FLORES abduction and in their customary police
misconduct and reckless wasting of limited [financial] resources, showing themselves as
an efficient police department framed FLORES falsely charging him of aggravated
kidnapping and greater and lesser offenses and taking for Granted that their criminal
partners would obtain a DEATH PENALTY sentence on said false allegations, proceeded to
vandalize FLORES commercial properties, commercial vehicles and construction
equipment, to the extend to steal his personal money at the time of his abduction
abduction and in clear mockery the Defendants throwed him on his face 26 cents, which
is the money used by FLORES to easily exposed the offenders in Jury Trial and obtain the
acquittal in 2012 CR 1969.

Now on different abilities and supported by the Mexican Government and millions
of victims of the RICOMEN and Defendants we will have a fair litigations whether in the

United States Court System or International Courts[s] of Justice.

FLORES admonish the offenders Bexar County District Attorney NICHOLAS LAHOOD
and his crooked B.S. criminal partners [E.G: VAZQUEZ, SIMPSOM ,B.S. DeMARTINO, ET
AL] that they received a fair opportunity to deliver FLORES’s children [NEIL FLORES, REY
FLORES and MAYRA FLORES] at VILLEDA MORALES International Airport San Pedro
Sula, Honduras or Juarez Lincoln International Bridge at Nuevo Laredo Tamaulipas,
Mexico. Instead to discharge their Constitutional obligations the Defendants decided to
continuously rape and torture FLORES’ children and deny access to the minors. ABOTT V.
ABBOTT. § Citing the Child Abduction Act.

PRAYER FOR RELIEF

42 USC Section 1985(2)(3); 1986, inter alia. provides in pertinent part that any
person having power to prevent the injuries to a Plaintiffnand failed to do so shall be
liable .......... The District Court having power to order the offenders abate the continuous
raping and torture of FLORES’s children is failing to abate such brutality, instead is
consenting such actions no solely against Plaintiff's children but against millions of
orphan children imprisoned and slavered by the offenders, for which Plaintiff prays the

District Court to order

Paced FF
 

Case 2:14-cv-00283 Document 89 Filed on 03/01/19 in TXSD Page 4 of 7

District Court Magistrates/Distict Judges to compel the Defendants to release Plaintitt’s
children trom abduction and deliver the minors at the International Bridge JUAREZ
LINCOLN no late than February 29th 2019, otherwise Plaintiff will institute the proper

action against this Distri orpus Christi Division.

   

 

EYNAL S-PLAINTIFF

CIVIL & HUMAN RIGHTS REPORTER AND FORMER POLITICAL

PRISONER

CERTIFICATE OF SERVICE

 

I, REYNALDO FLORES, Plaintiff, Entrepreneur, Philanthropist, Civil & Human
Rights Reporter And Former Political Prisoner in the United States, certify that a truly and
correct copy of the foregoing instrument is being forwarded to the offender NICHOLAS
LAHOOD and criminal partners-shareholders of the Texas's Gulag, with copy to their
victims and U.S, District Court Southern District of Texas Corpus Christi Division to the

address of record, via U.S. Postal Service First Class, pursuant to 28 USC Section 1746.

   

Dated: Februagf

 

f Ss .
ALDO S-PLAINTIFF PRO SE
C/O RAMON LUJAN TREVINO

620 LOGAN AVENUE

LAREDO TExas 78040 Vela DAs Horas @h9me fe

Page 4 of 4
 

 

 

; Case 2:14-cw-@9288 Document 89 Filed on 03/01/19 inTXSD_ Page 5 of
SHERIFF .. Ee t. te | |
“The State of Texas” NO. 2012-Cl-12050 20120112050 -S00001

 

 

     

 

- INT_OF NEIL FLORES ET AL IN THE DISTRICT COURT

 

 

 

Plaintiff

VS. 37th JUDICIAL DISTRICT
Defendant BEXAR COUNTY, TEXAS

( Note: Attached Document May Contain Additional Litigants. ) N OTI CE

Citation Directed to: REYNALDO FLORES SID# 961543
' i AFFIDAVIT OF

INABILITY a

200 NORTH COMAL
SAN ANTONIO TX 78207-3505

“You have been sued. You may employ an attorney. If you or your atterney do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the
Monday next following the expiration of twenty days after you were served this
citation and petition, a default judgment may be taken against you.” Said petition
was filed on the 25th day of July _ 2012 .

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 26th DAY OF July

A.D., 2012.

PETITION IN SUIT AFFECTING PCR

DONNA KAY MCKINNEY
District Clerk of Bexar County, Texas

ANGELINA GARCIA

Attorney/PETITIONER
address 5886 DE ZAVALA RD
SAN ANTONIO, TX 78249-2268 By: Deputy
ERICA HERNANDEZ

 

 

OFFICER’S RETURN

 

Came to hand day of , AD. _at o’clock .M.
and executed (not executed) the day of , A.D. Jin
at o'clock .M. by delivering to

 

in person a true copy y of this citation together with the accompanying copy of plaintiff's
petition. Served at
Cause of failure to execute this citation
| traveled miles in the execution of this citation. Fees: Serving citation
$ Mileage Total $

Badge/PPS #

 

 

 

County, Texas

 

By

NON - PEACE OFFICER VERIFICATION
VERIFICATION OF RETURN (IF NOT SERVED BY PEACE F OFFICER)
SWORN TO this day of !

 

The State of Texas

 

NOTARY PUBLIC, STATE OF TEXAS

cn ORIGINAL

(DK002)
 

 

Chris HedgaSeTAdl Shame 6? Aimchesw Geil 89 Cine HedpeS Caldas THathdiBage 6 of Page | of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rashes .
A Book By Chris Hedges onie truthdig Sep 16, 2013
ru j ¥ Tae Worid 4s vis Ofspatches ym the m Te :
ee os * wensy . Myth of Human Progress BOOKS aaAb
E: noe oe TEXT SIZE
HOME | Earte the Ground | Columnists | Truthdiggers | Cartoons | Arts & Culture | Digs | Shop | Multimedia | Advertise | Donate | About
Trendivg: chris hedges politics robert scheer ruseell brand russia syria Search Truthdig
MOST RRAD *¥ _ REPORTS (mal SICH UP TO GEE UPDAEES
Chris Hedges’ Columns [orm oe eg
The Origins of Our Police State - 4
The Shame of America’s Gulag ‘Your en email _ Z| GO |
Racists on Twitter Filp Out
Because Miss Ametica Is of Eman @@ print ©] SHARE
Indian Descent FOLLOW TRUTHDIG
Posted on Mar 17, 2013 Like 33k Tweet 8 Rhine
Truthdigger of the Week: eshte SeafNewsletter
Andrew Cockbum By Chris Hedges 7 “ ure Us
Boulder Flooding: if, as Fyodor Dostoevsky wrote, “the degree of {yfelow Us
Remembering Wamings From Civilization in 4 society can be judged by entering its {ycet Our Feed
"Weather Report’ prisons” then we are a nation of barbarians. Our vast
network of federat and state prisons, with some 2.3
Benedict Cumberbatch: million Inmates, rivais the gulags of totalitarian states.

Chelsea Manning Got What She
Deserved (Updated)

 

NOST COMMENTE+

 

MOBT EMAILED >

 

REPORTS

 

i Joy Arises, Rules Fall

Apart
By Rebecca Solak, TamDispatch

went Antarctic Ice Shelves

Melt From Below
Sy when Kichy, Cate News Hetwork

kites The Origins of Our
fy Chris Hedges

omen
asin Colorado’s Morality

Lesson on Guns
By EJ. Olonne, Jr.

EAR TO THE GROUND

sarees
todd Racists on Twitter
Flip Out Because Miss
America Is of Indian
Descent

indchet Detrolt’s
Bankruptcy: It Took
Decades of Bad
Decisions

mae Typhoon Lands in
Japan, Fukushima
Remains an Open
Wound

House Republicans Are
Used to Power

heise Lawrence
Summers Will Not Chair
the Federal Reserve

stated Michael 3
Terrorists Love Gmail

 

Once you disappear behind prison walis you become
prey. Rape. Torture, Beatlngs. Prolonged Isolation.
Sensory deprivation. Racia! profiling. Chain gangs.
Forced labor. Rancid food. Children imprisoned as
adults. Prisoners forced to take medications to induce
lethargy. Inadequate heating and ventilation. Poor
health care. Draconian sentences for nonviolent
ctimes, Endemic violence.

Bonnie Kerness and Ojore Lutaio, both of whom I
met In Newark, N.J., a few days ago at the office of
American Friends Service Committee Prison Watch,
have fought longer and harder than perhaps any
others In the country against the expanding abuse of
prisoners, especially the use of solitary confinement.
Lutaio, once a member of the Black Liberation Army,
an offshoot of the Black Panthers, first wrote Kerness in 1986 while he was a prisoner at Trenton State Prison, now
called New Jersey State Prison. He described to her the bleak and degrading world of solitary confinement, the workd
of the prisoners like him held in the so-called management control unit, which he called “a prison within a prison.”
Before being released in 2009, Lutalo was in the management control unit for 22 of the 28 years he served for the
second of two convictions—the first for a bank robbery and the second for a gun battle with a drug dealer. He kept
his sanity, he told me, by following a strict regime of exercising In his tiny cell, writing, meditating and tearing up
newspapers to make collages that portrayed his prison conditions.

“The guards in riot gear would suddenly wake you up at 1 a.m., force you to strip and make you grab all your things
and move you to another cell just to harass you,” he said when we spoke in Newark. “They had attack dogs with
them that were trained to go for your genitals. You spent 24 hours alone one day In your celf and 22 the next. If
you do not have a strong sense of purpose you dont survive psychologically. Isolation ts designed to defeat
prisoners mentally, and I saw a lot of prisoners defeated.”

Lutalo’s letter was Kerness’ first indication that the U.S. prison system was creating something new-—special
detention faciitles that under International law are a form of torture. He wrote to her: “How does one go about
other who is not desperate? How does one go about articulating the psychologicai

stress of knowing that people are waiting for me to self-destruct?”

The techniques of sensory deprivation and prolonged Isolation were pioneered by the Central Intelligence Agency to
break prisoners during the Cold War. Alfred McCoy, the author of “A Question of Torture: CIA Interrogation, From
the Cold War to the War on Terror,” wrote in his book that “interrogators had found that mere physical pain, no
matter how extreme, often produced heightened resistance.” So the intelligence agency tumed to the more effective
mechanisms of “sensory disorientation” and “self-inflicted pain,” McCay noted. [One example of causing self-inflicted
pain ts to force a prisoner to stand without moving or to hold some other stressful bodily position for a long period.]
The combination, government psychologists argued, would cause victims to feel responsible for their own suffering
pivebensgicie helene amelie Sensory disorientation combines extreme sensory overioad with
extreme sensory depr d tsol ts followed by 4 interrogation. Extreme heat Is followed by
extreme cold. Glaring light Is followed by total darkness. Loud end sustained noise is followed by silence. “The fusion
of these two techniques, sensory disorientation and self-inflicted pain, creates a synergy of physical and
psychological trauma whose sum Is a hammer-blow to the existential platforms of persona! identity,” McCoy wrote.

 

IMustration by Mr. Fish

 

After hearing from Lutalo, Kemness became a fierce
advocate for him and other prisoners held in
tsolation units. She pubtished through her office a
survivor’s manual for those held In isolation as
weil as a bookiet titled “Torture In United States
Prisons.” And she began to collect the stories of
prisoners held In isolation.

“My food trays have been sprayed with mace or
deaning agents, .. human feces and urine put into
them by guards who deliver trays to my breakfast,
lunch, and dinner... ,” 8 prisoner In Isolation In the
Wabash Valiey Correctional Facility at Cartisie, Ind.,
was quoted as saying in “Torture in United States
Prisons.” “I have witnessed sane men of character
become self-mutilators, suffer paranoia, panic
attacks, hostile fantasies about revenge. One
prisoner would swallow packs of AA batteries, and
stick a pencil in his penis. They would a:t on
themselves to galn contact with staff nurses or just
to draw attention to themseives. These men made
stinging human feces ‘body waste’ daily like It was a

Adivertiooment

 

 

 

 

Tell Congress To Save
Children from... -

signatures: 8,620
sign petition

Fit

For Two

BL Raat td
re TS Se ye

ete eR NaN
 

SE
: [OR3L

AL Par 5 Nd) 30E#

We ee IS We Ay bere
(ONT [ILS SJ (ee

 

Jl [wa

yaoaa t med
ward ‘AAP
yng ©

gion + UN

G3 US auynoS
sexe a at un

bf KL, PAK I> Yf Risy

 

s CpOSL S¥XALICFMST
ES AWAY NOVO GL9
FH MMF esac hy i

O20 hhbe TOOO OETT eTOed

 

 

 

 

 

 

 

 

 

 

ST on SY
